Title: To Thomas Jefferson from Joshua J. Moore, 2 January 1808
From: Moore, Joshua J.
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington, 2d. Jany. 1808.
                  
                  I conceive it to be my Duty to lay the accompanying letter before you, the subject of which will speak sufficiently for itself; and am 
                  Most respectfully, Sir, Your obedient Servt.
                  
                     Joshua J Moore 
                     
                  
               